12 F.3d 213
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BAY CORRUGATED CONTAINER, INC., Respondent.
No. 93-6225.
United States Court of Appeals, Sixth Circuit.
Oct. 20, 1993.

Before:  NORRIS and SILER, Circuit Judges;  and CELEBREZZE, Senior Circuit Judge.

CONSENT JUDGMENT

1
The National Labor Relations Board issued a Decision and Order on February 16, 1993, against Respondent, Bay Corrugated Container, Inc., Monroe, Michigan, its officers, agents, successors, and assigns, and the parties having consented to the entry of a consent judgment by stipulation dated August 10, 1993, and the Board having applied to this Court for the entry of a consent judgment, upon consideration of said application and stipulation:


2
IT IS HEREBY ORDERED AND ADJUDGED by the Court that the Respondent, Bay Corrugated Container, Inc., Monroe, Michigan, its officers, agents, successors, and assigns, shall take the following affirmative action which the National Labor Relations Board has found will effectuate the policies of the National Labor Relations Act, as amended:


3
(a) Make whole the discriminatees named on Schedule A for the losses they suffered by payment to them of the amounts set forth opposite their respective names, in 6 equal installments, as set forth in Schedule B.


4
(b) The first payment totaling $17,000.00 shall be due in the Regional Office of Region 7 of the National Labor Relations Board 20 days after the approval of the Stipulation by the Board.  The following five (5) installments shall be due on a monthly basis beginning 50 days after approval of the Stipulation by the Board.


5
(c) Twenty percent of each payment shall be considered as interest.  Eighty percent of each payment shall be considered backpay.


6
(d) Respondent agrees to make normal payroll deductions for federal income tax, state income tax, city income tax, if any, and social security taxes from the backpay portion of each payment.  Respondent agrees to make its matching F.I.C.A. contribution.  A list showing the deductions will accompany each check.  Respondent agrees not to make any deductions for tax purposes from the interest portion of the amounts due.  Respondent will issue separate checks for each discriminatee.


7
(e) If any installment other than the final installment is not paid on or before its due date, the full unpaid balance shall become immediately due and payable and the Board may, without further notice, institute proceedings against Respondent for the collection of the full indebtedness remaining due, with additional interest due on the entire unpaid balance from the date of default until full payment is received, computed in accordance with the formula set forth in  New Horizons for the Retarded 283 NLRB 1173 (1987).


8
(f) In the event that any of the discriminatees are required to reimburse the Michigan Employment Security Commission for any unemployment compensation, the discriminatees received as a result of loss of pay because of the unfair labor practices in this matter, the Respondent will pay over to the Michigan Employment Security Commission an amount equal to that which the discriminatees are required to reimburse the Michigan Employment commission.


9
BAY CORRUGATED CONTAINER, INC.


10
CASE NOS. 7CA31177,

7CA31342, and 7CA32584    SCHEDULE A
COMPUTATION OF BACKPAY PLUS INTEREST

11
     NAME          BACKPAY       INTEREST        TOTAL
 ADAM GIBSON     $23,200.00     $ 5,800.00    $ 29,000.00
 RICKY BARTEE    $22,400.00     $ 5,600.00    $ 28,000.00
DANIEL RUSSELL   $21,600.00     $ 5,400.00    $ 27,000.00
 DONALD MOYUR    $14,400.00     $ 3,600.00    $ 18,000.00
    TOTALS       $81,600.00     $20,400.00    $102,000.00
                PAYMENT SCHEDULE              SCHEDULE B
     NAME          BACKPAY       INTEREST        TOTAL
 ADAM GIBSON     $ 3,866.67      $  966.67    $ 4,833.33
 RICKY BARTEE    $ 3,733.33      $  933.33    $ 4,666.67
DANIEL RUSSELL   $ 3,600.00      $  900.00    $ 4,500.00
 DONALD MOYUR    $ 2,400.00      $  600.00    $ 3,000.00
    TOTALS       $13,600.00      $3,400.00    $17,000.00